                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 PIANO GALLERY MADISON, LLC,

                               Plaintiff,
         v.
                                                                    OPINION and ORDER
 CREATE MUSIC, LLC, BENJAMIN GARBER, and
 DEBRA GALLA,                                                            17-cv-713-jdp

                               Defendants.




        The parties to this case accuse each other of failing to live up to their obligations under

an asset purchase agreement related to a retail piano store. Several motions are before the court,

but the main event is plaintiff’s motion for partial summary judgment.

        The court will grant the preliminary motions. Plaintiff may file its belated answer to the

counterclaims. Dkt. 53. The court will accept defendants’ sur-reply. Dkt. 63. The court will

grant plaintiff’s motion for summary judgment in in part; most of this case will have to be

resolved at trial.



                                        BACKGROUND

        From 2007 to 2014, Grant Billings owned and operated Piano Gallery Madison, LLC,

a limited liability company that operated Billings Piano Gallery Madison. Defendants Debra

Galla and Benjamin Garber were employees of Billings Piano Gallery.

        In spring 2014, Billings decided to move to Florida to run his father’s piano store there.

He negotiated sale of the assets of the Madison store to Garber, who had formed his own

limited liability company, Create Music, LLC, to run the store. Piano Gallery Madison and
Create Music executed an asset purchase agreement (APA) with an effective date of October

15, 2014 (although the APA was not executed until October 24, 2014). Galla stayed on to

work as the office manager for Create Music, as she had for Piano Gallery Madison.

       Multiple disputes erupted over the next year, leading Piano Gallery Madison to file this

suit, and for Create Music to assert counterclaims.

       Create Music, Garber, and Galla are all citizens of the state of Wisconsin. Billings is a

citizen of the state of Florida. Billings is the sole member of Piano Gallery Madison, so Piano

Gallery Madison is a citizen of Florida of Florida as well. See Camico Mut. Ins. Co. v. Citizens

Bank, 474 F.3d 989, 992 (7th Cir. 2007) (“the citizenship of an LLC is the citizenship of each

of its members”). More than $75,000 is in controversy, so the court has diversity jurisdiction

under 28 U.S.C. § 1332.

       The court will set out the facts pertinent to the pending motions in the analysis section.



                                          ANALYSIS

A. Motion for leave to file a late answer

       In the course of summary judgment briefing, defendants pointed out that Piano Gallery

Madison had neglected to file an answer to Create Music’s breach of contract counterclaims.

Dkt. 46, at 7. Piano Gallery Madison then moved for leave to file a belated answer and

affirmative defenses. See Dkt. 53; Dkt. 61-1 (proposed answer). Piano Gallery Madison says

that its failure to file an answer was due to a clerical error and oversight on the part of its

counsel. Dkt. 61, ¶ 9. It askes the court to exercise its discretion to accept the belated filing

under Federal Rule of Civil Procedure 6(b)(1)(B), which permits extension of deadlines for

good cause if a party failed to act because of excusable neglect. Piano Gallery Madison says


                                               2
that both sides have been proceeding as if it had already filed its answer by serving written

discovery (see, e.g., Dkt. 61-8) and filing dispositive motions directed at the allegations

underlying the counterclaims (see Dkt. 22 and Dkt. 35).

       Create Music opposes Piano Gallery Madison’s request to file a belated answer, but the

court is not persuaded that it should reject it, which would result in the counterclaims being

deemed to be undisputed. Create Music has not demonstrated that it was meaningfully

prejudiced by Piano Gallery Madison’s omission, and Piano Gallery Madison’s omission

appears to have been inadvertent and made in good faith. The court will grant Piano Gallery

Madison leave to file its belated answer and affirmative defenses. The court will treat the

proposed answer, Dkt. 61-1, as the operative answer for the purposes of this opinion.

B. Motion for partial summary judgment

       1. Piano Gallery Madison’s civil theft claim

       Piano Gallery Madison contends that defendants committed civil theft by selling five

pianos without turning over the proceeds to Piano Gallery Madison, and it moves for summary

judgment on this claim.

       We begin with some additional background. Most of the inventory in the store was

financed by a line of credit from GE Capital. The APA refers to the financed inventory as “Floor

Plan Inventory,” and as of the effective date of the APA it consisted of 28 pianos on which

$155,762.02 was owed to GE Capital. Under the APA, Create Music was to pay for the Floor

Plan Inventory by providing to Billings and Piano Gallery Madison a release of the GE Capital

obligation in the amount of $155,762.02. The idea was simple enough: Garber would have GE

Capital transfer the line of credit to Create Music. Create Music was supposed to deliver the

release by October 24, 2014. But the parties didn’t execute the APA until October 24, 2014,


                                               3
and GE Capital confirmed the transfer of the credit line only on November 19, 2014, so that’s

the date that Billings and Piano Gallery Madison got the release. The delay was not Create

Music’s fault.

        But here’s the rub: under the express terms of the APA, title to the Floor Plan Inventory

stayed with Piano Gallery Madison until the release was delivered. And the proceeds of any

sale of Floor Plan Inventory made before the release was delivered was to be turned over to

Piano Gallery Madison:

                 Until such time as Seller receives such GE Release, title to the
                 [Floor Plan Inventory] remains with the Seller any proceeds of
                 sales from any such inventory shall be turned over to the Seller
                 immediately upon receipt by Purchaser;

Dkt. 1-1, § 3.1(b)(i); see also id. §§ 3.4, 6.5.

        Create Music sold four pianos from the Floor Plan Inventory before November 19,

2014, but it did not turn over the proceeds to Piano Gallery Madison. Piano Gallery Madison

contends that defendants’ intentional withholding of the proceeds of these sales constitutes a

civil theft under Wis. Stat. § 895.446, because their conduct would violate the criminal theft

statute, § 943.20(1). Piano Gallery Madison also contends that Create Music sold a fifth piano

(a digital piano that was not part of Floor Plan Inventory) even before the effective date of the

agreement, and kept the proceeds of that sale, too. Piano Gallery Madison contends that the

material facts are undisputed, so it is entitled to summary judgment on its civil theft claims

arising from the sale of the five pianos.

        If the strict terms of the APA were all that mattered, Piano Gallery Madison might have

a good case for summary judgment. But there is a genuine dispute of fact about whether Billings

consented to deviate from the strict terms of the APA. Create Music has adduced email

communications that suggest that Billings had agreed to have Garber and Galla make payments

                                                   4
to the GE Capital line of credit instead of remitting the proceeds to Piano Gallery Madison.

Dkt. 51, ¶ 23; Dkt. 51-8. Thus, whether defendants retained money belonging to Piano Gallery

Madison without consent—an element of the theft claim—is genuinely disputed.

       As for the digital piano, Create Music has adduced evidence that it was actually sold

after the effective date of the agreement. Among other things, it cites a receipt for $1477.00

dated “10/15/2014.” Dkt. 69-1.1 So a genuine dispute of material fact also precludes summary

judgment on the civil theft claim based on the digital piano.

       2. Piano Gallery Madison’s breach of contract claim based on attorney fees

       The APA requires the parties to split all expenses, including attorney fees, incurred by

the parties in connection with the APA. Dkt. 1-1, § 9.2. Piano Gallery Madison says that Create

Music has refused to pay its share of Piano Gallery Madison’s attorney fees, and that it is owed

half of the $14,500 it paid. It contends that the pertinent facts are undisputed and that the

matter should be resolved on summary judgment.

       Create Music opposes summary judgment on the grounds that it would be absurd to

have the parties pool their attorney expenses and split them, rather than having each side pay

their own fees. This arrangement might be somewhat unusual, but it is not absurd. The plain

language of the APA is unambiguous and decisive. Create Music also expresses doubt about

the documentation of Piano Gallery Madison’s attorney fees. Dkt. 64, at 2. But Create Music

adduces no evidence and makes no persuasive argument to put this amount in genuine dispute.




1
  Piano Gallery Madison asks the court to disregard this evidence because it was submitted in
a sur-reply. But there was confusion about whether the civil theft claim turned on the date of
the sale of the digital piano, so the court will accept the sur-reply and consider this evidence.


                                               5
       The court will grant summary judgment on this issue, and award Piano Gallery Madison

$7,250. The court recognizes that Create Music has a claim for half its attorney fees as well,

but that issue has not yet been presented; it will have to be resolved at trial.

       3. Create Music’s breach-of-contract counterclaim for termination of the
          website

       Under the APA, Create Music received a license to use certain trademarks, including

the domain name “billingspiano.com.” Dkt. 1-1, § 1.2(f). In July 2015, in light of several

brewing disputes, Billings terminated the license to the marks, and in August 2015, he shut

down the website at billingspiano.com. Create Music has alleged a breach-of-contract

counterclaim against Piano Gallery Madison; among the alleged breaches is that Billings

wrongfully shut down the website, causing the loss of $60,000 to $120,000 in sales for August

through October of 2015. Dkt. 17, ¶ 93(d).

       Piano Gallery Madison moves for summary judgment on the termination of the website

counterclaim on the grounds that Create Music has adduced no evidence to support a claim

for lost profits.2 Piano Gallery Madison contends, essentially, that Create Music would need

expert evidence to show that the lost sales were caused by the shutdown of the website, and to

establish what profits Create Music would have earned on any lost sales. But Create Music has

disclosed no expert, and the deadline for expert disclosure is now past.

       Ordinarily, one would expect that a party seeking lost profits would support such a

claim with expert evidence. See, e.g., Ariens Co. v. Woods Equip. Co., No. 05-C-139, 2006 WL


2
  In its reply brief, Piano Gallery contends for the first time that Create Music cannot show
that Piano Gallery Madison was contractually obligated to maintain the business website. See
Dkt. 60, at 7. But because Piano Gallery Madison did not make this argument in its opening
brief, the court declines to consider that issue. See Gold v. Wolpert, 876 F.2d 1327, 1331 n.6
(7th Cir. 1989).


                                                6
2597979 (E.D. Wis. Sept. 9, 2006) (in contract case involving lost-profits damages based on

projections of future sales, court held that expert testimony, rather than lay testimony by a

corporate executive, was necessary). Create Music responds to Piano Gallery Madison’s motion

with a conclusory assertion that expert evidence is not needed. Dkt. 46, at 8. And Create Music

concedes that it has not “offered any information as to how such profits would be calculated.”

Dkt. 57, ¶ 31. Piano Gallery Madison is entitled to the disclosure of Create Music’s damages

theory and calculation, so that it can prepare a defense. But Create Music has disclosed

nothing. Accordingly, the court concludes that Piano Gallery Madison is entitled to summary

judgment on the breach of contract counterclaim based on the shutting down of the website.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Piano Gallery Madison’s motion for leave to file its answer and affirmative
          defenses to defendant’s counterclaims, Dkt. 53, is GRANTED.

       2. Plaintiff’s motion for partial summary judgment, Dkt. 35, is GRANTED in part and
          DENIED in part, consistent with the discussion above.

       3. Defendants Create Music, LLC, Benjamin Garber, and Debra Galla’s motion for
          leave to file a sur-reply, Dkt. 63, is GRANTED.

       Entered March 1, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              7
